     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document266-1 Filed05/18/20
                                       267 Filed  05/16/20 Page
                                                            Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                :              SUPPLEMENTAL
UNITED STATES OF AMERICA        :              PROTECTIVE ORDER
                                :
     - v. -                     :
                                :              19 Cr. 651 (LTS)
IONELA CONSTANTINESCU,          :
                                :
               Defendant.       :
                                :
- - - - - - - - - - - - - - - - x

     WHEREAS, on January 31, 2020, the Court entered a

Protective Order, which was executed on behalf of the defendant

by Kenneth A. Paul, Esq. (Dkt. No. 157);

     WHEREAS, on May 15, 2020, Ezra Spilke, Esq., was appointed

to represent the defendant in Mr. Paul’s stead (Dkt. No. 265);

     IT IS HEREBY agreed, by and between the United States of

America, Geoffrey S. Berman, United States Attorney, by

Elizabeth A. Hanft, Daniel M. Loss, Samuel P. Rothschild, and

Robert B. Sobelman, Assistant United States Attorneys, of

counsel, and Mr. Spilke, counsel for the defendant, that

Mr. Spilke is and shall be bound by the terms of the Protective

Order, which is incorporated by reference herein, as if he was

an original signatory thereto.
     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document266-1 Filed05/18/20
                                       267 Filed  05/16/20 Page
                                                            Page22ofof22




Dated:    New York, New
          York May 18, 2020

                             SO ORDERED:


                              /s/ Laura Taylor Swain
                             _________________________________
                             THE HONORABLE LAURA TAYLOR SWAIN
                             UNITED STATES DISTRICT JUDGE
                             SOUTHERN DISTRICT OF NEW YORK


                Acknowledgement of Protective Order

     I, Ezra Spilke, Esq., have read and reviewed the Protective
Order entered on January 31, 2020, in the case of United States
v. Ionela Constantinescu, 19 Cr. 651 (LTS), I understand it, and
I acknowledge that I am and shall be bound by the Order.


                      _____________________________________
                      Ezra Spilke, Esq.
                      Attorney for Ionela Constantinescu




                                     2
